Citation Nr: 0431062	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  03-19 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to an increased (compensable) evaluation for the 
service-connected hearing loss of the right ear.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States








ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from September 1944 to July 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision in which the RO granted 
service connection for hearing loss of the right ear and 
assigned a noncompensable rating.  

The Board believes that the veteran has raised a claim of 
service connection for hearing loss of the left ear.  This 
matter has not yet been adjudicated by the RO.  Accordingly, 
it is referred to the RO for appropriate action.  

In a statement dated in October 2004, the veteran's 
accredited representative asserted that the RO had committed 
clear and unmistakable error in a September 1946 rating 
decision and all subsequent rating decisions by failing to 
award a separate compensable rating for a scar on the 
veteran's neck.  Because this matter has not been 
adjudicated, it is also referred to the RO for appropriate 
action.  



FINDING OF FACT

The veteran currently is shown to have level II hearing 
acuity in his service-connected right ear.  




CONCLUSION OF LAW

The criteria for the assignment of a compensable disability 
rating for the service-connected hearing loss of the right 
ear have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.85-4.87 including Diagnostic Code 6100 (2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matter - VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

Having reviewed the complete record, the Board finds that the 
notification requirements of the VCAA have been satisfied in 
this case.  

In this regard, the Board notes VAOPGCPREC 8-2003 (December 
22, 2003) in which the VA Office of the General Counsel held 
that, if, in response to a notice of decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case (SOC) if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
a notice of the information and evidence necessary to 
substantiate the newly raised issue.  Precedent opinions of 
the General Counsel are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 2002).  

In an evidence development letter dated in November 2001, the 
veteran was advised of the type of evidence necessary to 
substantiate his initial claim.  In addition, the veteran was 
also advised of his and VA's responsibilities under the VCAA, 
including what evidence should be provided by him and what 
evidence should be provided by VA.  

The veteran was also advised to identify any additional 
evidence that he believed might be relevant to his claims and 
what VA would do to assist him in the development of his 
claim.  

In addition, in the SOC issued in May 2003, and the 
Supplemental Statements of the Case (SSOC's) issued in July 
2003 and August 2004, the RO set forth the law and 
regulations pertinent to a claim for an increased rating for 
hearing loss.  

The Board further finds that all obtainable evidence 
identified by the veteran relative to these claims has been 
obtained and associated with the claims folder and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim.  
38 U.S.C.A. §§ 5103 and 5103A (West 2002).  


II.  Analysis

The veteran's service-connected hearing loss of the right ear 
is currently rated as no percent disabling under 38 C.F.R. § 
4.85, Diagnostic Code (DC) 6100.  He contends that a higher 
rating is warranted.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2004).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

In Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.  

Evaluations of defective hearing range from noncompensable to 
100 percent and are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from service-connected 
hearing loss, the rating schedule establishes eleven auditory 
acuity levels, ranging from numeric level I for essentially 
normal acuity to numeric level XI for profound deafness.  38 
C.F.R. § 4.85, DC 6100 (2004); see Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against granting a 
compensable rating for the service-connected hearing loss of 
the right ear.  

In this regard, the Board found the most probative evidence 
of record to be the reports of VA audiological evaluations 
conducted in December 2001 and August 2003.  

On the authorized audiological evaluation conducted in 
December 2001, pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
65
60
70
LEFT
25
50
60
60

The examiner noted an average hearing loss of 56 decibels in 
the right ear and 49 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 86 percent 
in the right ear and of 94 in the left ear.  

On the authorized audiological evaluation conducted in August 
2003, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
65
60
70
LEFT
20
55
55
65

The examiner noted an average hearing loss of 56 decibels in 
the right ear and 49 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 84 percent 
in the right ear and of 84 in the left ear.  

The Board notes that the audiometric findings noted during 
both of these evaluations reflect level II auditory acuity in 
the right ear.  See 38 C.F.R. § 4.85, Table VI. 

Furthermore, under the provisions of 38 C.F.R. § 4.85(f), if 
impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the nonservice-connected ear here will be assigned a level I 
designation for hearing impairment.  

Thus, the hearing loss present in the veteran's left ear must 
be designated level I auditory acuity.  The numeric 
designations of level II hearing in the right ear and level I 
hearing in the left ear correspond to a noncompensable 
rating.  See 38 C.F.R. § 4.85, Table VII, DC 6100.  

Accordingly, the Board concludes that the criteria for a 
compensable disability rating for hearing loss of the right 
ear have not been met.  

The Board has considered a June 2003 private audiology report 
submitted by the veteran in support of his claim.  However, 
the Board notes that the private audiologist failed to 
provide all of the pure tone thresholds necessary to rate the 
veteran under the criteria of DC 6100.  

Also, it is unclear if the speech discrimination scores noted 
in the report were derived using the Maryland CNC speech 
discrimination test, as required under 38 C.F.R. § 4.85.  

For these reasons, the Board finds the June 2003 report to be 
of no probative value for the purpose of evaluating the 
severity of the service-connected unilateral hearing loss.  

The veteran has asserted that the RO failed to consider the 
new provisions of 38 C.F.R. § 3.383 in evaluating his 
service-connected hearing loss of the right ear, 

The Board notes that the provisions of 38 C.F.R. § 3.383 were 
changed effective December 6, 2002, during the pendency of 
this appeal.  See 69 Fed. Reg. 48,148-48,150 (August 9, 
2004).  The Board also notes that the purpose of this 
amendment was to implement a statutory provision of the 
Veterans Benefits Act of 2002, Public Law 107-330, which 
authorized payment of compensation when a veteran has 
deafness in one ear to a compensable degree as a result of 
service-connected disability and deafness in the other ear as 
a result of nonservice-connected disability.  

Prior to December 6, 2002, in situations where service 
connection had been granted only for defective hearing 
involving one ear, and the appellant did not have total 
deafness in both ears, the hearing acuity of the nonservice-
connected ear was considered to be normal.  38 C.F.R. § 3.383 
(2001).  

Effective on December 6, 2002, in situations where service 
connection had been granted only for defective hearing 
involving one ear, a compensable rating is payable for the 
combination of both the service-connected hearing disability 
and the a nonservice-connected hearing disability of the 
other ear as if both disabilities were service connected, if 
there is hearing impairment in one ear was compensable to a 
degree of 10 percent or more as a result of service-connected 
disability and hearing impairment as a result of nonservice-
connected disability that meets the provisions of 38 C.F.R. 
§ 3.385.  See 69 Fed. Reg. 48,148-48,150 (August 9, 2004).  

The Board notes that the veteran was provided with 
notification of both the old and revised versions of this 
regulation in the August 2004 SSOC.  Thus, the Board 
concludes that we can consider both versions of this 
regulation without prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

However, the Board finds that the old version of 38 C.F.R. 
§ 3.383 is not applicable to this case because the medical 
evidence of record does not establish that the veteran has 
experienced total deafness in either ear.  

In addition, the Board also finds that the revised version of 
38 C.F.R. § 3.383 is also not applicable because the new 
provision only applies if there is hearing impairment in one 
ear compensable to a degree of 10 percent or more as a result 
of service-connected disability.  In this case, the veteran's 
right ear hearing loss is not manifested to a compensable 
degree.  

Furthermore, the Board notes that, even if the level of 
hearing loss experienced in the veteran's left ear were 
considered in rating the hearing loss, the findings 
demonstrated on repeated VA examination would not support a 
compensable evaluation for bilateral hearing loss under the 
criteria of DC 6100.  

In closing, the Board notes that consideration has been given 
as to whether the veteran is entitled to a "staged" rating 
for his service-connected disorder as prescribed by the Court 
in Fenderson.  

The Board finds, however, that the veteran meets the criteria 
for a noncompensable rating but no more since the effective 
date of service connection in October 2001.  



ORDER

An increased, compensable evaluation for the service-
connected hearing loss of the right ear is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



